In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-109 CR

 ______________________


HAROLD REEDOM a/k/a HAROLD K. REEDOM, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 99266




MEMORANDUM OPINION

	On March 3, 2008, the trial court sentenced Harold Reedom a/k/a Harld K. Reedom
on a conviction for burglary of a habitation.  Reedom filed a notice of appeal on March 7,
2008.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On March 11, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
								          CHARLES KREGER
 Justice 
Opinion Delivered April 2, 2008
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.